Citation Nr: 0829088	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954 and from February 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.

The Board notes that the veteran's claim for service 
connection for PTSD was initially denied by rating dated in 
April 2003.  In November 2003, prior to the expiration of the 
appeal period, the veteran submitted additional information 
in support of his claim.  In July 2004, the RO confirmed and 
continued the denial of service connection for PTSD.  The 
veteran subsequently perfected this appeal.  Because the 
veteran submitted pertinent evidence within the appeal 
period, it is considered as having been filed in connection 
with the original claim.  See 38 C.F.R. § 3.156(b) (2007); 
Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  As such, 
the issue has been characterized as an original service 
connection claim and not a claim to reopen based on new and 
material evidence.  

In his Form 9, the veteran requested a travel board hearing.  
He subsequently withdrew this request and instead asked for a 
Decision Review Officer (DRO) hearing.  The veteran was 
subsequently scheduled to appear at a personal hearing.  
However, in a January 2006 statement, the veteran withdrew 
his hearing request.  See 38 C.F.R. §§ 20.702(e) and 
20.704(e) (2007).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that PTSD currently exists.


CONCLUSION OF LAW

PTSD was not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letters dated in November 2002 and May 2005, the RO 
advised the veteran of the evidence and information needed to 
substantiate a claim for service connection, and of the 
evidence VA would provide and the evidence he needed to 
provide.  The May 2005 letter specifically asked that the 
veteran send any evidence in his possession that pertained to 
his claim.  The claim was readjudicated by SSOC dated in July 
2006.  

The July 2006 SSOC also contained information notifying the 
veteran of the evidence needed to evaluate disabilities and 
determine the effective dates.  The Board acknowledges that 
the claim was not readjudicated after this notice.  However, 
as service connection is being denied herein, there is no 
prejudice to the veteran and this does not affect the 
essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Board further notes that the veteran responded to the July 
2006 SSOC, indicating that he had reviewed it and that he 
wanted his appeal forwarded to the Board as soon as possible.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  Available service treatment records and VA 
medical records are in the file.  The claims file also 
contains various private medical records.  The veteran has 
not identified additional records pertaining to the issue on 
appeal that need to be obtained.  

In letters dated in November 2002 and January 2005, the RO 
asked the veteran for information regarding his PTSD 
stressors.  In February 2006, the RO asked for additional 
information.  The veteran was advised that VA could not 
request stressor verification unless he provided sufficiently 
detailed information.  

The Board acknowledges that complete service personnel 
records were not obtained.  The claims file contains service 
personnel records from the veteran's first period of service 
in the Navy.  Personnel records were also requested for the 
veteran's second period of service in the Army.  Response 
received indicates that a record could not be identified 
based on the information provided.  Notwithstanding, the 
claims file contains the veteran's DD-214 for this period and 
given the lack of stressor information provided by the 
veteran, the Board finds that additional efforts to obtain 
these records would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The veteran was provided a VA examination in January 2003.  
The claims folder was available for review.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends he has PTSD related to military service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  
38 C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

With respect to the first element, there is conflicting 
evidence regarding the current existence of PTSD.  Review of 
VA records shows that the veteran was seen in June 2001.  He 
reported 38 months in Korea and that he witnessed much 
carnage.  The diagnosis offered at that time was "rule out 
PTSD."  A subsequent outpatient note dated in July 2001 
indicates the veteran spent a lot of time ruminating over 
Korean War experiences.  A diagnosis of questionable PTSD was 
offered at that time.  Finally, a VA outpatient note dated in 
August 2001 indicates a diagnosis of generalized anxiety 
disorder - not PTSD.  Subsequent VA treatment notes include 
diagnoses of generalized anxiety disorder with some 
components of PTSD and depression with psychotic features.  

The veteran underwent a VA examination in January 2003.  At 
that time, he reported a history of being injured after he 
fell out of a truck in Korea in 1955.  He further stated that 
he was in the Tokyo General Hospital for five to six months 
and was paralyzed.  Diagnosis was anxiety disorder, not 
otherwise specified.  

There is one record indicative of a diagnosis of PTSD.  An 
outpatient note dated in March 2006 indicates that the 
veteran revealed he was a witness to a prisoner being 
executed.  Based on the interview, the examiner believed the 
veteran met the criterion for a PTSD diagnosis.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:
The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After reviewing the 
record, and for reasons stated immediately below, the Board 
finds the opinion of the January 2003 VA examiner, who 
determined that the veteran does not have PTSD, to be of 
greater probative value than the March 2006 opinion the 
contrary.
The opinion in favor of a PTSD diagnosis suffers from a 
number of flaws.  Most notably, the PTSD diagnosis rendered 
by a VA clinician appears to be based solely on the veteran's 
report that he witnessed an execution of a prisoner.  
The veteran's vague report of having witnessed the death of a 
prisoner is not substantiated by the record.  See generally 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  Accordingly, the medical opinion based 
thereupon is entitled to no greater weight than are the 
reports of the veteran himself.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) [noting that the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  So it is in this case.
Because the PTSD diagnosis of the VA clinician is based on 
the veteran's inaccurate report of a traumatic event in 
service, it cannot serve to substantiate his claim.
Moreover, unlike the opinion of the March 2006 clinician 
diagnosing PTSD, the January 2003 VA examiner's opinion 
appears to be based on a review of the veteran's entire 
claims file which, as noted above, contains no corroboration 
of the veteran's reported stressors.  The January 2003 
opinion is also well-reasoned and draws on specific aspects 
from the veteran's medical history, including his substantial 
history of psychiatric diagnoses other than PTSD.  The 
January 2003 VA examiner adequately accounted for the role 
that the veteran's other psychiatric symptomatology (such as 
generalized anxiety disorder) played in his overall 
disability picture.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  
As such, the Board finds the January 2003 VA examiner's 
opinion to be highly probative.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]
The only other evidence in the claims file alleging that the 
veteran has PTSD consists of his own statements.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are accordingly lacking in probative value.

In sum, the competent medical evidence of record indicates 
that the veteran does not have a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


